Conviction was for assault with intent to murder appellant's wife. Punishment, seven years in the penitentiary.
The record is before us without statement of facts or bills of exceptions. An affidavit appears among the papers, which was filed in this court by appellant's attorney on the day the case was submitted, in which he claims to have been deprived of his bills of exceptions by the trial judge. He makes no such claim as to the statement of facts. Attention of the judge having been called to the affidavit by the Assistant Attorney General, as affidavit has been filed by both the judge and his stenographer controverting the one made by the attorney. We can see no good results which would follow an extended review of the differences thus arising, nor any necessity for setting out the affidavits at length. It becomes our distasteful duty to settle an issue of fact between them. The burden is upon appellant to establish that he has been deprived of his bills of exceptions, without fault on his part. We are unable to conclude he has discharged this burden in view of the counter affidavits. The absence of a statement of facts, without attributing to the judge any responsibility therefor, is persuasive that the blame for the absence of the bills of exceptions should not be charged to him.
There being no questions subject to review in the absence of bills of exceptions and statement of facts, the judgment of the trial court is affirmed.
Affirmed.
                          ON REHEARING.                         March 1, 1922.